Citation Nr: 0946282	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot 
neuropathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is medical evidence of a current diagnosis of a 
bilateral hearing loss disability as defined by the 
applicable VA regulation and lay evidence of exposure to loud 
noises during service that is not in dispute; however, there 
is no medical evidence of hearing loss until more than 50 
years after service and the only competent opinion addressing 
the question of a nexus between a current diagnosis of 
bilateral hearing loss and service weighs against the 
contended causal relationship.

3.  There is medical evidence of a current diagnosis of 
tinnitus and lay evidence of exposure to loud noises during 
service that is not in dispute; however, there is no medical 
evidence of tinnitus until more than 50 years after service, 
statements obtained from the Veteran for treatment purposes 
indicates an onset date of tinnitus that was many years post-
service and the only competent opinion addressing the 
question of a nexus between a current diagnosis of tinnitus 
and  service weighs against the contended causal 
relationship.

4.  There is no medical evidence or competent opinion of a 
diagnosis of neuropathy of either foot; nor is there such 
evidence of a nexus between a disability of either foot and 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by neither active service nor may sensori-neural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Claimed bilateral foot neuropathy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In a July 2004 letter, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The appellant also was notified of the 
Dingess requirements in September 2009.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2004 VCAA letter was issued prior to the March 2005 rating 
decision that is the subject of this appeal.  With respect to 
the Dingess requirements, such notice was not timely but as 
the instant decision denies service connection for all three 
disabilities on appeal, the requirement of timely notice of 
how ratings and effective dates are assigned is moot. 

Neither the appellant nor his service representative have 
pled any error with respect to the duty to notify and the 
Board finds no basis for finding prejudice against the 
Veteran's appeal of the issues adjudicated in this decision.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made repeated attempts 
to obtain the Veteran's service treatment records.  The 
National Personnel Records Center (NPRC) notified VA that the 
Veteran's service treatment records had been destroyed in a 
fire that occurred there in 1973.  In cases where the 
Veteran's service treatment records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also 
provide an explanation to the appellant regarding VA's 
inability to obtain his or her service treatment records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also 
has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In June 
2006 and May 2009, following repeated unsuccessful attempts 
to obtain the Veteran's service treatment records, the RO 
formally determined that these records were not available for 
review.  In February 2008 and May 2009, the Veteran notified 
VA that he did not have any copies of his service treatment 
records to submit in support of his claims.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  The 
appellant has contended that his bilateral hearing loss, 
tinnitus, and bilateral foot neuropathy are causally linked 
to his active service in World War II.  Although it is 
unfortunate that the Veteran's service treatment records are 
not available for review, there is no medical evidence of any 
of hearing loss or tinnitus until well over 50 years after 
service and the only competent opinion that addresses the 
question of a nexus between such disabilities and service (to 
include noise exposure) weighs against both claims.  The 
Veteran was discharged from service in November 1945 and 
there is no post-service medical evidence of foot neuropathy.  
Under these circumstances, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  See 
also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

 Law and regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

                                               Factual 
Background 

The Veteran contends that his bilateral hearing loss, 
tinnitus, and bilateral foot neuropathy began during or are 
causally linked to his active service in World War II.  He 
specifically asserts that he was exposed to loud noises as a 
truck driver while on active duty and that such acoustic 
trauma led to his current bilateral hearing loss and 
tinnitus.  He also alleges that his current bilateral foot 
neuropathy is related to a condition he experienced in active 
service where his feet turned purple.  

As noted in the Introduction, the Veteran's service treatment 
records were destroyed in a 1973 fire at NPRC and are not 
available for review.  A review of Morning Reports form the 
Veteran's unit, provided by NPRC, shows that he was treated 
by the Medical Detachment of the 29th Infantry Regiment on 
July 23, 1944, and on August 2, 1944.  The condition(s) 
treated on these dates is not described.

The Veteran's AGO Form 53-55 shows that his military 
occupational specialty (MOS) was light truck driver.  He 
participated in the Northern France, Ardennes, Rhineland, and 
Central Europe campaigns.  He was awarded the European-
African-Middle Eastern service medal.  He was in the European 
Theater of Operations from February 1944 to October 1945.

When he filed his service connection claims, the Veteran 
attached a copy of a "Lions Club Mobile Health Screening" 
form dated in April 2002 which indicated that he experienced 
mild hearing loss in the left ear and moderate hearing loss 
in the right ear.

The post-service medical evidence shows that, on private 
outpatient treatment in March 2004, it was noted that the 
Veteran had peripheral vascular disease with bilateral calf 
claudication.  The Veteran stated that he experienced 
claudication "at about half a mile, which is stable from 
last year" and that his right side was worse than his left 
side.  He also gave a history of nocturnal muscle cramps 
"which are stable and not very bothersome."  Physical 
examination showed no clubbing, cyanosis, or edema in the 
extremities.  The assessment included nocturnal leg cramps.

A review of a VA Form 10-1162, "Audiological Case History," 
dated in June 2006 shows that the Veteran complained of 
bilateral hearing loss and periodic bilateral tinnitus.  He 
stated that his tinnitus "doesn't stay long" and he didn't 
"particularly hear [tinnitus] during the day."  He also 
stated that his wife had noticed he had increased hearing 
loss in the previous five years, although he didn't notice 
any problems with his hearing.  He denied experiencing any 
tinnitus in active service.  He also denied any direct combat 
experience and reported that he had served in medical 
detachment as a truck driver and office clerk.  The Veteran 
described his tinnitus as bilateral, periodic, mild, and as a 
ringing, high pitched noise.  

On VA examination in June 2006, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
40
70
LEFT
25
25
35
40
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The Veteran's tympanograms were normal bilaterally.  The VA 
examiner noted that no service treatment records were 
available for review although he reviewed the Veteran's Lions 
Club health screening (discussed above).  This examiner 
opined that the Veteran's bilateral hearing loss and tinnitus 
were not caused by in-service acoustic trauma because the 
Veteran's wife only noticed his hearing loss about five years 
earlier, his hearing loss was due to the normal aging 
process, his reported post-service noise exposure, no 
excessive noise exposure in service, and no reported in-
service tinnitus.  The assessment was mild to moderately 
severe bilateral sensorineural hearing loss and tinnitus.
                                                             
Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  Unfortunately, the 
Veteran's service treatment records and some of his service 
personnel records were lost in the 1973 fire at NPRC in St. 
Louis and are not available for review.  Accordingly, as 
noted above, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing a claim, and to 
explain its decision when the veteran's medical records have 
been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran did not receive any medals or decorations 
evincing combat duty and it is not contended otherwise.  A 
service personnel record (AGO Form 53-55) shows that he was a 
truck driver during active service.  The Veteran's contention 
that he had some exposure to some loud noises during active 
service is not in dispute, albeit there is no indication of 
prolonged exposure to excessive noise.  His Military 
Occupational Specialty (MOS) (truck driver) is not consistent 
with prolonged exposure to excessive noise.  The primary 
impediment to a grant of service connection for hearing loss 
and tinnitus is that there is no post-service medical 
evidence of either disability until well over five decades 
after his separation from service and, as explained below, 
the only competent opinion that addresses the Veteran's claim 
of a nexus between his in-service noise exposure and the 
disabilities in question weighs against the claims.  

The Veteran does not contend, and the medical evidence does 
not show, that he was diagnosed as having bilateral hearing 
loss or tinnitus during active service or within the first 
post-service year (i.e., by November 1946) such that service 
connection for bilateral hearing loss is warranted on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  As noted above, the record reflects that he 
was first was diagnosed as having bilateral hearing loss in 
April 2002, or more than 56 years after service separation, 
following a Lions Club health screening.  Tinnitus was not 
diagnosed until several years later.  With respect to 
negative evidence, the fact that there was no record of any 
complaint, let alone treatment, involving the Veteran's 
condition for many years weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  In fact, the Veteran has not even contended 
that he noticed hearing loss or tinnitus during or proximate 
to service; history obtained from him for treatment purposes 
indicates that the onset of his hearing loss was many years 
post-service. 

The remaining medical evidence shows that, although the 
Veteran currently experiences bilateral hearing loss and 
tinnitus, they are not related to active service.  As the VA 
examiner noted in June 2006, it appears that the Veteran did 
not report experiencing any hearing loss until 2001, or 
approximately 56 years after service separation.  He also 
denied experiencing any tinnitus during active service and 
there is no indication of such in the record until recent 
years.  The Veteran's puretone audiometry test results dated 
in June 2006 showed a hearing loss disability as defined by 
the applicable regulation, 38 C.F.R. § 3.385.  That VA 
examiner concluded that the Veteran's bilateral hearing loss 
and tinnitus were not caused by in-service acoustic trauma.  
The rationale provided in support of this opinion was (a) the 
Veteran's wife only noticed the Veteran's hearing loss about 
five years earlier; (b) his hearing loss was due to the 
normal aging process; (c) his reported post-service noise 
exposure; (d) no excessive noise exposure in service; (e) no 
reported in-service tinnitus.  (Emphasis added.)

In summary, there is medical evidence of current diagnoses of 
tinnitus and a bilateral hearing loss disability as defined 
by the applicable VA regulation and there is lay evidence of 
exposure to loud noises (but not prolonged exposure to 
excessive noise) during service that is not in dispute. 
However, there is no medical evidence of hearing loss or 
tinnitus until well over 50 years after service and the only 
competent opinion addressing the question of a nexus between 
either disability and service weighs against the contended 
causal relationships.  That opinion was based upon a review 
of the record and both clinical and audiological examinations 
and it was supported by a rationale.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus.

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for bilateral foot 
neuropathy.  The Veteran has contended that he was treated in 
sick call during basic training for a condition where his 
feet turned purple.  The available Morning Reports from the 
Veteran's active service unit show only that he was treated 
in July and August 1944 after his unit was in the European 
Theater of Operations; it does not identify the reason why 
the Veteran was evaluated.  As noted above, the absence of 
service treatment records is obviously through no fault of 
the Veteran.  However, the Veteran's post-service medical 
records show only that he was treated in March 2004 for 
bilateral calf claudication and nocturnal leg cramps which 
were stable "and not very bothersome" at that time.  There 
is no indication that the Veteran experiences any current 
bilateral foot neuropathy which could be related to active 
service or any incident of such service.  In fact, there is 
no medical evidence or competent opinion reflecting a 
diagnosis of neuropathy involving either foot.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current bilateral 
foot neuropathy which could be attributed to active service, 
the Board finds that service connection for bilateral foot 
neuropathy is not warranted.

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Thus, the Veteran is competent to 
describe what happened during active service (i.e., his feet 
turned purple and the trucks he drove were loud).  The 
veteran is also competent to report what comes to him through 
his senses, to include noticing some degree of hearing loss 
and ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The Veteran has not shown, however, that he has the 
expertise required to diagnose a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385-such a diagnosis 
must be confirmed for VA purposes by a certified audiological 
examination-or neuropathy of the feet.  The latter diagnosis 
is normally confirmed by clinical and laboratory (e.g., nerve 
conduction studies) examinations.  In addition, the Veteran 
is not competent to provide an opinion regarding any causal 
relationship between service and his hearing loss, tinnitus, 
or claimed bilateral foot neuropathy.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  While the Veteran's contentions have 
been considered carefully, such assertions are outweighed by 
the medical evidence and competent nexus opinions of record, 
which shows that his current bilateral hearing loss and 
tinnitus are not related to active service and that he does 
not have a current diagnosis of bilateral foot neuropathy.

As the preponderance of the evidence is against the Veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus and bilateral foot neuropathy, the benefit-of-the-
doubt doctrine does not apply and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral foot 
neuropathy is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


